DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 08 February 2022.  Claims 1-20 are examined and pending. Claims 1, 8, 12, 18, and 20 are currently amended. 

Response to Arguments
Applicant’s arguments/amendments, with respect to the objection(s) to claims 1, 9, 12, and 19-20 as set forth in the Office Action of 28 January have been fully considered and are not persuasive. Examiner notes that applicant did not present any arguments/amendments in regards the objection of the claims, as such the objection(s) with respect to claims 1, 9, 12, and 19-20 is/are maintained. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. Applicant argues that at least in view of the amendments, requests that the 101 rejection to the claims is withdrawn. Examiner has fully considered the amendments and respectfully disagree, please see rejection of claims 1-20 under 35 USC 101 below for further analysis.  
Applicant’s arguments with respect to claims 1, 3-4, 6-7, 16, and 24 as being unpatentable under 35 USC 102 as anticipated by Trian Graphics, claims 8-12, 17, and 19 under USC103 as being unpatentable over Trian Graphics in view of Haubrich, and claims 13-14, and 21 as being unpatentable over Trian Graphics in view of Gundling have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 21, and 24 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite computing, a respective parameter value from a sensor signal emitted by one or more sensors installed at the property, each respective parameter value being indicative of an attribute of the sensor that emitted the sensor signal; identifying a respective sensor and a corresponding location of the sensor at each of the plurality of navigable areas based on a processing of at least one sensor signal and parameter value against the mapping information; associating, the respective sensor at each navigable area with a digital representation of the corresponding location of the sensor in a data model of the property; determining, a mapping of a label in the label set to the respective sensor associated with the data model of the property. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a monitoring server “and “computing, at the drone”, nothing in the claim(s) limitation(s) precludes the steps from practically being performed in the mind.  For example, but for the “monitoring server” and “computing, at the drone”, the claim(s) limitations encompass a person looking data (received data) comprising of attributes of a sensor(s), mapping information which indicate navigable areas, location of sensors, data model of property, and labels in a label set and could compute a respective parameter value which is indicative of an attribute of the sensor, identify the sensors and their locations, associate a sensor with a representation of the sensor location in a data model of the property, and determine a mapping label in the label set to a respective sensor based on the data. The mere nominal recitation of “a monitoring server” and “drone” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The claims recite(s) the additional limitations of obtaining, mapping information that indicates a plurality of navigable areas at the property; generating, based on the location of each respective sensor identified using the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors, wherein at least one of the plurality of labels indicates a sensor type of the respective sensor and corresponds to a particular parameter value, a monitoring server, a processor, a non-transitory machine-readable storage medium, and a drone. The obtaining step is recited at a high level of generality (i.e., as a general means gathering data of navigable areas), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The generating step is recited at a high level of generality (i.e. as a general action or change being taken based on the results (location) of sensors) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a monitoring server, a processor, a non-transitory machine-readable storage medium, and a drone are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-11, 13-19 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al (US 20220005332 A1) in view of Jones et al (US 20180329617 A1) further in view of Mair et al (US 20190188477 A1).
With respect to claim 1, Metzler discloses a method performed using a system configured to monitor a property and a drone that communicates with a monitoring server of the system (see at least [0017], [0019], [0076-0077], [0103], and [0285]), the method comprising: 
obtaining, by the drone and from the monitoring server, mapping information that indicates a plurality of navigable areas at the property (see at least [0097], Metzler teaches navigating a UGV through surveillance area (navigable areas) based on the map data and/or other criteria.); 
in response to navigating the property using the drone, identifying, using the drone, a respective sensor and a corresponding location of the sensor at each of the plurality of navigable areas based on a processing of at least one sensor signal and parameter value against the mapping information (see at least [0097] and [0286], Metzler teaches navigating a UGV through a surveillance area and further teaches identifying fixed sensors position/location in which is put into a model.); 
associating, at the monitoring server, the respective sensor at each navigable area with a digital representation of the corresponding location of the sensor in a data model of the property (see at least [0284-0286]); 
generating, a label set comprising a plurality of labels (see at least [0510]).
However, Metzler do not specifically teach generating, based on the location of each respective sensor identified using the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors; and determining, by the monitoring server, a mapping of a label in the label set to the respective sensor associated with the data model of the property. Jones teaches generating, based on the location of each respective sensor identified using the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors (see ta least [0068] and [0071], Jones teaches while the mobile robot is traversing an area, unique identities or labels are implicitly generated for example to label a room as a “living room”.); and
determining, by the monitoring server, a mapping of a label in the label set to the respective sensor associated with the data model of the property (see at least [0068] and [0071], Jones teaches mapping a label i.e. “living room” which could be determined by recognition of devices therein (descriptive of respective sensors.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Metzler to incorporate the teachings of Jones wherein generating, based on the location of each respective sensor identified using the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors; and determining, by the monitoring server, a mapping of a label in the label set to the respective sensor associated with the data model of the property. This would be done to improve classification model of a facility by enhancing classification of surveillance data (see Metzler para 0015-0017). 
Furthermore, Metzler as modified by Jones do not specifically teach computing, a respective parameter value from a sensor signal emitted by one or more sensors installed at the property, each respective parameter value being indicative of an attribute of the sensor that emitted the sensor signal; wherein at least one of the plurality of labels indicates a sensor type of the respective sensor and corresponds to a particular parameter value computed by the drone. 
Mair teaches computing, a respective parameter value from a sensor signal emitted by one or more sensors installed at the property (see at least [0043-0045], and [0078], Mair teaches receiving mapping sensor data (respective parameter value) from one or more autonomous robots at the property for 3D representation of the property.), each respective parameter value being indicative of an attribute of the sensor that emitted the sensor signal (see at least [0043-0045], and [0078]); 
wherein at least one of the plurality of labels indicates a sensor type of the respective sensor and corresponds to a particular parameter value computed by an autonomous robot (see at least [0029], [0069] and [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Metzler as modified by Jones to incorporate the teachings of Mair of computing, a respective parameter value from a sensor signal emitted by one or more sensors installed at the property, each respective parameter value being indicative of an attribute of the sensor that emitted the sensor signal; wherein at least one of the plurality of labels indicates a sensor type of the respective sensor and corresponds to a particular parameter value computed by the drone. This would be done to improve mapping g of a property to navigate through the property and provide an accurate 3D representation of the property (see Mair para 0006 and 0014).  
With respect to claim 2, Metzler teaches transmitting, by the drone and to the monitoring server, information that includes: 
parameter signals that characterize a status or attribute of each respective sensor at the property (see at least [0124], [0177], and [0331]); 
data that describes communications or interactions between the drone and each of the respective sensors (see at least [0213] and [0331]); and 
imagery data comprising visual information about the property and each of the respective sensors (see at least [0208], [0287], and [0315-0317]).
With respect to claim 3, Metzler teaches obtaining, by the monitoring server, sensor signals and imagery data generated by sensors integrated at the drone (see at least [0076-0077]); and 
generating, by the monitoring server, the data model of the property based on the sensor signals and imagery data generated at the drone (see at least [0225] and [0285-0286]), wherein the data model comprises a multi-dimensional map of the property (see at least [0225] and [0285-0286]).
With respect to claim 4, Metzler teaches wherein generating the data model comprises: generating the data model and the multi-dimensional map based on context data provided to the monitoring server by a user of the system (see at least [0137-0138], [0284-0286], [0315], and [0520]).
With respect to claim 5, Metzler teaches wherein generating the data model comprises: generating a topological graph configured to demonstrate one or more relationships between each respective sensor and a particular navigable space of the property (see at least [0284] and [0304]).
With respect to claim 6, Metzler teaches wherein the topological graph is operable to allow algorithmic analysis of events occurring at the property as each of a plurality of sensors report sensor data to the monitoring server (see at least [0090-0091], [0330], [0418], and [0435]). 
With respect to claim 7, Metzler as modified by Jones teaches wherein identifying objects and features in response to navigating the property using the drone comprises: 
performing, using the drone, sensor discovery at the property based on a visual discovery mode, a triggered sensor discovery mode, or both (Metzler, at least [0074], [0170], [0225], and [0496], Metzler teaches performing using UAV and/or UGV sensor discovery of objects and features of a facility.); wherein identifying the objects and features comprising the respective sensor (Jones, at least [0028], [0049], and [0068-0071], Jones teaches performing visual discovery mode of devices to automatically determine unique labeling of an area (i.e. room), see claim 1 above for rationale of obviousness, motivation, and reason to combine.). 
With respect to claim 8, Metzler teaches wherein performing sensor discovery based on the visual discovery mode comprises: 
executing, using the drone, an object detection neural network of the drone and that is trained on images of sensors that correspond to the respective sensors located at the property (see at least [0182], [0322-0323], and [0495], Metzler teaches machine learning and neural network models using UAV and/or UGV to which is trained on surveillance data (image data) of various sensors.); 
processing, at the drone and by the object detection neural network, a plurality of frames of imagery data generated by the drone during visual scene analysis performed by the drone to analyze an area of the property (see at least [0182], [0322-0323], and [0495]); and 
computing, at the drone and by the object detection neural network, inferences about sensors in the area of the property during the visual scene analysis (see at least [0146], [0182], [0322-0323], and [0495], Metzler teaches using machine learning for labeling (inferences) of surveyed objects. Mounted sensors in the facility are obvious variation of objects to be detected and labeled/classified.), wherein the inferences are descriptive of the sensors and the area and indicate terms to be included in labels of the sensors (see at least [0182], [0322-0323], and [0495], Metzler teaches using machine learning for labeling (inferences) of surveyed objects. Mounted (respective) sensors in the facility are obvious variation of objects to be detected and labeled/classified.). 
With respect to claim 9, Metzler teaches wherein identifying the respective sensor in response to navigating the property comprises:
 identifying the respective sensor and the corresponding location of the sensor at each navigable area based on the plurality of frames of imagery data that are processed by the object detection neural network (see at least [0182], [0322-0323], and [0495]).
With respect to claim 10, Metzler as modified by Jones teaches wherein generating the label set comprises: inferring, by the object detection neural network, one or more labels of the label set based one or more objects (Metzler, at least [0182], [0322-0323], and [0495], Metzler teaches using machine learning for labeling (inferences) of surveyed objects. Mounted (respective) sensors in the facility are obvious variation of objects to be detected and labeled/classified.); and generating the label set using one or more labels that are inferred by the object detection neural network (Metzler, at least [0182], [0322-0323], and [0495]); generating one or more labels of the label set based on a visual scene analysis of a room in which a sensor is located and a particular type of the room (property (Jones, at least [0068] and [0071], Jones teaches mapping a label i.e. “living room” which could be determined by recognition of devices therein (descriptive of respective sensors).); and generating the label set using one or more labels that are inferred based on the particular type of the room and visual observation of the sensor in the room (Jones, at least [0068] and [0071], Jones teaches mapping a label i.e. “living room” which could be determined by recognition of devices therein, see claim 1 above for rationale of obviousness, motivation, and reason to combine). 
With respect to claim 11, Metzler teaches wherein obtaining the mapping information comprises: surveying the property in response to navigating the drone about the property (see at least [0039-0044]); and concurrent with navigating the property, obtaining the mapping information based on a simultaneous localization and mapping (SLAM) technique that is implemented using the drone (see at least [0077], [0097], and [0493]).
With respect to claims 12, 13, 14, 15, 17, 18, and 19, they are system claims that recite substantially the same limitations as the respective method claims 1, 2, 3, 6, 7, 8, and 9. As such, claims 12, 13, 14, 15, 17, 18, and 19 are rejected for substantially the same reasons given for the respective method claims 1, 2, 3, 6, 7, 8, and 9 and are incorporated herein.
With respect to claim 16, Metzler discloses wherein generating the data model comprises: generating the data model and the multi-dimensional map based on context data provided to the monitoring server by a user of the system (see at least [0225] and [0285-0286]).
With respect to claim 20, it is drawn to a non-transitory machine-readable storage medium claim that recite substantially the same limitations as the respective method claim 1. As such, claim 20 is rejected for substantially the same reasons given for the respective method claim 1 and is incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/RACHID BENDIDI/Primary Examiner, Art Unit 3667